Title: From George Washington to Oliver Wolcott, Jr., 29 May 1797
From: Washington, George
To: Wolcott, Oliver Jr.

 

Dear Sir
Mount Vernon 29th May 1797

I have received your letter of the 18th instant with its enclosures, and thank you for both.
The President has, in my opinion, placed matters upon their true ground in his speech to Congress. The crisis calls for an unequivocal expression of the public mind, and the Speech will, mediately, or immediately, bring this about. Things ought not, indeed can not remain longer in their present state; and it is time the People should be thoroughly acquainted with the political situation of this country, and the causes which have produced it, that they may either give active & effectual support to those to whom they have entrusted the Administration of the government (if they approve the principles on which they have acted); or sanction the conduct of their opposers, who have endeavoured to bring about a change, by embarrassing all its measures—not even short of foreign means.
We are waiting with no small degree of solicitude for the answer of the House of Representatives, that an opinion may be formed from its complexion, of the temper of that body since its renovation.
Thus much for our own affairs, which, maugre the dessolating scenes of Europe, might continue in the most happy, flourishing & prosperous train, if the harmony of the Union was not endangered by the internal disturbers of its Peace. With respect to the Nations of Europe, their situation appears so awful, that nothing short of omnipotence can predict the issue, although every humane mind must feel for the miseries they endure. Our course is plain; those who run may read it. Theirs is so bewildered & dark, so entangled & embarrassed, and so obviously under the influence of Intrigue, that one would suppose, if any thing could open the eyes of our misled citizens, the deplorable situation of those people could not fail to accomplish it.
On the first of next month, there ought to be deposited in the Bank of Pennsylva. on my acct, for the land I sold to Colo. Matthew Ritchie, the sum of 3469 20/100 Dollars; and for other land sold Colo. Israel Shreve £720 Pennsa Curry. Of the latter sum £200 I presume is actually paid into that Bank, as Colo. Pickering was kind

enough to inform me that some Jersey man (who had bought part of the Land from Shreve) was enquiring of him, if I had any agent in Philada authorised to receive money; In answer, I requested he might be directed to deposit the same in the beforementioned Bank.
And now, my good Sir, let me ask, if these Sums should be lodged there, agreeably to contract, whether in the course of business you could make it convenient to the Treasury, to receive them at that Bank, and give me a draught on the Bank of Alexandria, or on the Collector of that Port for the amount thereof? If you answer in the affirmative, let me request the further favour of asking you for the form of such an order on the Bank of Pennsa as would enable you to effect this Exchange. With sincere & affecte regard I am always Yours

Go: Washington

